Citation Nr: 1512413	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-35 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Manila, the Republic of the Philippines


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 
.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from January 1942 to May 1946 as a Regular Philippine Scout.  The Veteran was a prisoner of war from April 1942 to October 1942.  He died in June 1994.  The appellant is his son.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 administrative decision in which the RO denied payment of DEA benefits under 38 U.S.C.A. Chapter 35 based on enrollment at Don Juan G. Macaraeg National High School in Binalonan, Pangasinan.


FINDINGS OF FACT

1.  The appellant was born in June 1991, and basic eligibility for DEA benefits was established effective October 2004.

2.  At the time his application for DEA benefits in February 2010, the appellant had not completed his secondary schooling.

3.  The Don Juan G. Macaraeg National High School in Binalonan, Pangasinan has not been approved by any State or other approving agency for DEA benefit payments, and there is no indication that this high school is an institution of higher learning offers courses leading to a standard college degree.




CONCLUSION OF LAW

The claim for payment of DEA benefits under Chapter 35. Title 38, United States Code, is without legal merit.  38 U.S.C.A. §§ 3500-3566 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021, 21.4200, 21.4250 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy fundamental due process owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 


II.  Analysis

The basic facts in this case are not in dispute.  Basic eligibility for DEA was established in a July 2005 rating decision, effective in October 2004.  In February 2010, the appellant filed an Application for Survivors' and Dependents' Educational Assistance in which he indicated that he expected to graduate from high school in June 2012.  A June 2010 Certification from the Juan G. Macaraeg National High School confirms that the appellant had been enrolled as a second year student for the 2009 to 2010 school year.  In essence, the appellant has contended his entitlement to  DEA benefits while enrolled in secondary school.

Educational assistance is available to a child or surviving spouse of a veteran who either died of a service-connected disability or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

VA will approve a program of education selected by an eligible person if: (1) the program is defined by regulation; (2) the individual is not already qualified for the objective of the program of education; (3) the proposed education institution or training establishment is in compliance with all requirements of 38 U.S.C. Chapters 35 and 36; and, (4) it does not appear that enrollment in or pursuit of such person's program of education would violate any provision of 38 U.S.C. Chapters 35 and 36. 38 C.F.R. § 21.3130(a). 

A course of education, including the class schedules of a resident course (other than a flight course) not leading to a standard college degree, offered by a school must be approved by the State approving agency for the State in which the school is located, or by the State approving agency which has appropriate approval authority, or, where appropriate, by VA.  38 C.F.R. § 21.4250(a).  VA's Director, Education Service, may approve a course of education offered by an institution of higher learning not located in a State.  38 C.F.R. § 21.4250(c)(2)(iii). 

In addition, the term "institution of higher learning" means a college, university, or similar institution, including a technical or business school, offering post-secondary level academic instruction that leads to an associate or higher degree if the school is empowered by the appropriate State education authority under State law to grant an associate or higher degree.  When there is no State law to authorize the granting of a degree, the school may be recognized as an institution of higher learning if it is accredited for degree programs by a recognized accrediting agency.  Such term shall also include a hospital offering educational programs at the post-secondary level without regard to whether the hospital grants a post-secondary degree.  Such term shall also include an educational institution that is not located in a State, which offers a course leading to a standard college degree, or the equivalent, and which is recognized by the secretary of education (or comparable official) of the country or other jurisdiction in which the institution is located.  38 U.S.C.A. § 3501(10). 

The term "standard college degree" means an associate or higher degree awarded by (A) an institution of higher learning that is accredited as a collegiate institution by a recognized regional or national accrediting agency; or (B) an institution of higher learning that is a "candidate" for accreditation as that term is used by the regional or national accrediting agencies; or (C) an institution of higher learning upon completion of a course which is accredited by an agency recognized to accredit specialized degree-level programs.  38 U.S.C.A. § 3501(11).

Approval by a State Approving Agency (SAA) will be in accordance with the provisions of 38 U.S.C. Chapters 35 and 36; and such regulations and policies as the agency may adopt not in conflict therewith.  38 C.F.R. § 21.4250(b).  Each SAA will furnish to VA a current list of schools specifying courses that it has approved, and will furnish such other information as VA may determine to be necessary.  38 C.F.R. § 21.4250(c). 

The SAA of jurisdiction must approve the school and or program before VA disburses educational assistance.  As noted by the RO, according to the Web Enhanced Approval Management System (WEAMS), the Don Juan G. Macaraeg National High School in Binalonan, Pangasinan was not approved for DEA benefit payments.  To date, such approval has not been granted nor has the appellant alleged that such approval has been granted.

The appellant applied for DEA benefits for a high school program presumably leading to a high school degree.  While the appellant has generally suggested that his intent was to use his DEA benefits while enrolled in college, he has not provided any information as to whether he actually enrolled in a post-secondary school or the name of any such school.  In addition, the appellant has not alleged that Don Juan G. Macaraeg National High School was an institution of higher learning or that he would be awarded a standard college degree upon completion of his studies there.

In sum, the applicable legal authority states that the SAA of jurisdiction must approve the school and/or program before VA disburses educational assistance.  In this case, the Board finds that because the educational institution identified by the appellant is not a post-secondary institution and has not been approved by a SAA of jurisdiction, VA may not disburse educational benefit payments.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to DEA benefits is prescribed by Congress and implemented via regulations enacted by VA, and neither the AOJ nor the Board is free to disregard laws and regulations enacted for the administration of VA  programs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Therefore, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 




ORDER

The claim for payment of DEA benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


